—Order, Supreme Court, New York County (Walter Schackman, J.), entered on or about November 17, 1992, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Plaintiff-house guest brought this action against defendants-homeowners for injuries plaintiff sustained when she jumped off the roof of defendants’ garage in an attempt to land in their swimming pool, and, falling short, landed on a cement edge bordering the pool. We agree with the IAS Court that by virtue of her general knowledge, observation of the area prior to the accident and plain common sense, plaintiff must have known of the risks involved in jumping off a roof, and that the sole legal cause of the accident was her own reckless conduct (see, Olsen v Town of Richfield, 81 NY2d 1024; Boltax v Joy Day Camp, 67 NY2d 617; Smith v Stark, 67 NY2d 693). Concur — Ellerin, J. P., Asch, Rubin and Nardelli, JJ.